United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.H., Appellant
and
U.S. POSTAL SERVICE, MILPAS POST
OFFICE, Santa Barbara, CA, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 21-0575
Issued: December 21, 2021

Case Submitted on the Record

ORDER REMANDING CASE
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

On March 2, 2021 appellant filed a timely appeal from a February 1, 2021 merit decision
of the Office of Workers’ Compensation Programs (OWCP). The Clerk of the Appellate Boards
docketed the appeal as No. 21-0575.1
On December 14, 2020 appellant, then a 63-year-old mail carrier, filed a notice of
recurrence (Form CA-2a) alleging that on December 10, 2020 he felt a pop and sharp spasms in
his lumbar spine from loading a tray of flats into his vehicle while in the performance of duty.2
He indicated that the date of his original injury was on December 11, 2019, and that his back pain

1

The Board notes that, following the February 1, 2021 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.
2

The notice of recurrence was originally filed under OWCP File No. xxxxxx348, which was a traumatic injury
claim accepted for a sprain of the ligament of the lumbar spine. The recurrence claim was converted by OWCP to a
claim for a new traumatic injury, assigned OWCP File No. xxxxxx469, which is the claim presently before the Board.
Appellant’s claims have not been administratively combined by OWCP.

had been on and off since he returned to full-duty work. Appellant stopped work on December 11,
2020 and returned to work on January 21, 2021.3
In a December 10, 2020 statement, appellant noted that he stayed at home from
December 8 to 9, 2020 due to severe lower back spasms. He indicated that his spasms subsided
when he returned to work on December 10, 2020. Appellant alleged that, while loading his truck,
he felt a sharp, repeating pain in his lower spine. He asserted that his pain affected a different part
of his back than previously.
In a December 29, 2020 development letter in the present claim, OWCP informed appellant
that it was in receipt of his traumatic injury claim for a December 10, 2020 employment injury,
and that additional medical evidence was required in support of his claim. It afforded him 30 days
to submit the requested evidence.
In a December 11, 2020 medical report, Dr. Richard D. Scheinberg, a Board-certified
orthopedic surgeon, noted that appellant had recurring back pain under OWCP File No.
xxxxxx348. He indicated that when appellant returned to work, he worked 13 hours a day with a
moderate amount of lifting, and experienced a sudden onset of severe pain and spasm in the left
lumbar area. Dr. Scheinberg diagnosed a recurrent lumbar strain, likely myofascial in nature. In
a work status note of even date, he placed appellant on light-duty work with restrictions of no
lifting, bending, or stooping.
By decision dated February 1, 2021, OWCP denied appellant’s traumatic injury claim,
finding that the medical evidence of record was insufficient to establish a medical diagnosis in
connection with his accepted December 10, 2020 employment incident. It concluded, therefore,
that the requirements had not been met to establish an injury as defined under FECA.
The Board has duly considered the matter and concludes that this case is not in posture for
decision. OWCP’s procedures provide that cases should be administratively combined when
correct adjudication of the issues depends on frequent cross-referencing between files.4 For
example, if a new injury case is reported for an employee who previously filed an injury claim for
a similar condition or the same part of the body, doubling is required. 5 Herein, appellant has a
previously accepted claim for a sprain of the ligament of the lumbar spine under OWCP File No.
xxxxxx348. The present claim, OWCP File No. xxxxxx469, also pertains to the lumbar spine.
The evidence pertaining to OWCP File No. xxxxxx348, however, is not part of the case record
presently before the Board. For a full and fair adjudication, the case must be returned to OWCP
to administratively combine the current case record with OWCP File No. xxxxxx348. Following

3

In an undated work status report (Form CA-3), the employing establishment informed OWCP that appellant had
stopped work on December 11, 2020 and returned to work without any restrictions on January 21, 2021.
4

See Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter 2.400.8(c)
(February 2000).
5

Id.; D.C., Docket No. 19-0100 (issued June 3, 2019); N.M., Docket No. 18-0833 (issued April 18, 2019); K.T.,
Docket No. 17-0432 (issued August 17, 2018).

2

this and such further development as OWCP deems necessary, it shall issue a de novo decision.
Accordingly,
IT IS HEREBY ORDERED THAT the February 1, 2021 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this order of the Board.
Issued: December 21, 2021
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

3

